Case: 21-10550      Document: 00516256490         Page: 1    Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 28, 2022
                                  No. 21-10550
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Matthew Michael Cimino

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-349-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Matthew Michael Cimino appeals his guilty
   plea conviction and his sentence for being a felon in possession of a firearm
   in violation of 18 U.S.C. § 922(g)(1). He challenges his conviction on two
   grounds. He first contends that § 922(g)(1) is unconstitutional on its face and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10550      Document: 00516256490           Page: 2   Date Filed: 03/28/2022




                                     No. 21-10550


   as applied to him because it exceeds the scope of Congress’s authority under
   the Commerce Clause. He next contends that the factual basis for his guilty
   plea is insufficient because it does not include, as a mens rea element, that he
   knew his possession of the firearm was in or affecting interstate commerce.
   Because he raises both challenges for the first time on appeal, they are
   reviewed for plain error only. See Puckett v. United States, 556 U.S. 129, 135
   (2009). Cimino concedes that both of these challenges to his conviction are
   foreclosed by our precedent and that he only raises them to preserve them
   for potential future review. See United States v. Alcantar, 733 F.3d 143, 145-
   46 (5th Cir. 2013); United States v. Dancy, 861 F.2d 77, 80-82 (5th Cir. 1988).
          As for Cimino’s sentence, the district court applied an upward
   departure pursuant to U.S.S.G. § 4A1.3(a)(1) and sentenced him to 42
   months of imprisonment. The court determined that Cimino’s criminal
   history category substantially underrepresented the seriousness of his
   criminal history and the likelihood that he would commit other crimes.
          We review the district court’s decision to impose an upward
   departure, as well as the extent of such a departure, for abuse of discretion.
   See United States v. Zelaya-Rosales, 707 F.3d 542, 546 (5th Cir. 2013). At
   sentencing, the district court explained that the upward departure was based
   on (1) Cimino’s status as a habitual offender, (2) the minimal terms of
   imprisonment imposed for his previous convictions, (3) his continued
   engagement in criminal behavior, and (4) the number of prior convictions
   that were not scored due to their age. These bases are supported by the
   record and are permissible for purposes of § 4A1.3. See United States v.
   Lavalais, 960 F.3d 180, 189 (5th Cir. 2020), cert. denied, 141 S. Ct. 2807
   (2021); United States v. Lopez, 871 F.2d 513, 514-15 (5th Cir. 1989). Cimino’s
   challenge to the imposed sentence is merely a disagreement with how the
   district court weighed the relevant factors and thus “is not a sufficient
   ground for reversal.” United States v. Malone, 828 F.3d 331, 342 (5th Cir.



                                          2
Case: 21-10550     Document: 00516256490           Page: 3   Date Filed: 03/28/2022




                                    No. 21-10550


   2016). We have upheld proportionately greater upward departures than the
   nine month departure at issue here. See, e.g., Lavalais, 960 F.3d at 186, 189-
   90 (upholding a 59-month upward departure from a guidelines maximum of
   46 months); Zelaya-Rosales, 707 F.3d at 546 (upholding a six-month upward
   departure from a guidelines maximum of six months).
          AFFIRMED.




                                         3